  8:19-cv-00311-BCB-CRZ Doc # 66 Filed: 06/17/20 Page 1 of 1 - Page ID # 276



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CONRAD E ROSE,

                    Plaintiff,                          8:19CV311

       vs.
                                                         ORDER
APPLEBEE'S RESTAURANTS LLC,
APPLEBEE'S RESTAURANTS WEST
LLC, APPLEBEE'S FRANCHISOR LLC,
MAPLE JOINT VENTURE, and J.S.
VENTURES, INC.,

                    Defendants.




      IT IS ORDERED that the motion to withdraw filed by David L. Welch and
Pansing Hogan Ernst & Bachman LLP, as counsel of record for Defendant Joint
Venture (Filing No. 65), is granted. David L. Welch shall no longer receive
electronic notice in this case.



      Dated this 17th day of June, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
